Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 JULY 29, 2, INC. (GABC) REPORTS RECORD QUARTERLY AND YEAR-TO-DATE EARNINGS Jasper, Indiana - July 29, 2013 German American Bancorp, Inc. (NASDAQ: GABC) today reported exceptionally strong performance during the second quarter, resulting in the achievement of record quarterly and year-to-date earnings.German American’s second quarter 2013 net income of $6.5 million, or $0.52 per share, represented an increase of approximately 11%, on a per share basis, above the net income of $6.0 million, or $0.47 per share, reported in the second quarter of 2012.On a year-to-date basis, 2013 net income was $12.3 million, or $0.97 per share, which was approximately a 5% improvement, on a per share basis, over the $11.6 million, or $0.92 per share, reported for the first six months of 2012. As compared to the same quarter prior year results, this quarter’s earnings were positively affected by a $1.3 million, or approximately 25%, increase in total non-interest income, driven primarily by approximately a $550,000 increase in other operating income, largely related to interest rate swap transactions, a $150,000 improvement in trust and investment product fees, a nearly $130,000 increase in net gains from the sale of residential mortgage loans, and an approximately $400,000 increase in net gains on the sales of securities. Further enhancing the Company’s second quarter 2013 earnings was a $590,000 reduction in the amount of provision for loan loss booked during the prior year’s second quarter, resulting from a $200,000 negative provision during the current quarter as compared to a $390,000 expense during the second quarter of 2012.This significant reduction in the level of loan loss provision was related to a continued improvement in the Company’s asset quality metrics, as the Company’s historically strong level of asset quality showed further improvement during the quarter. The Company’s net interest income during the current quarter also increased by nearly $500,000 from the level earned during the first quarter of this year. Net interest income during the second quarter and year to date period in 2013, was similar to that recorded in the comparable periods last year.The improvement in net interest income on a linked quarter basis and the stabilized level of net interest income during the current year as compared to the prior year was attributable to the Company’s ability to grow its outstanding loans during the past year and the redemption by the Company of its 8% subordinated debentures effective April 1, 2013.End of period loans increased by approximately $50 million, or 16%, on an annualized basis during the current quarter relative to that of end of the first quarter of the year, and by approximately $100 million, or 9%, compared to last year’s total loans at June 30th. The Company’s total non-interest expenses increased by approximately $840,000, or 7%, during the second quarter compared to the same quarter of last year.The increase in total non-interest expense during the second quarter of this year was largely attributable to an approximately $800,000 increase in salaries and benefits expense related to increased staffing levels due in part to an increased number of banking locations, increased costs related to the Company’s health insurance plan, and costs associated with the pending termination of a frozen defined benefit pension plan. -1- Commenting on the Company’s exceptionally strong record quarterly and year-to-date financial performance, Mark A. Schroeder, Chairman& CEO, noted, “Our Company was very fortunate during the second quarter and first half of this year to see positive movement on a number of fronts.It does appear that the economic recovery within our Southern Indiana footprint has taken a solid hold and is now in an expansion mode, and this improved economic environment is reflected in the business activity of our agricultural and commercial clients and in the mindset of our consumer customers.The combination of very strong loan growth, a continuation of our historically strong level of asset quality within our loan portfolio, and significant revenue growth within virtually every segment of our sources of non-interest income allowed our Company to report very impressive financial performance in terms ofquarterly and year-to-date operating earnings.” Schroeder concluded, “Obviously, we are very pleased to have been able to achieve these exceptional results, and look forward to continuing to strive toward the fulfillment of our commitment to deliver the very best in financial products and services to our clients throughout Southern Indiana.In that light, earlier this month, we announced the pending acquisition of United Commerce Bancorp of Bloomington, Indiana.This transaction will provide an excellent opportunity for German American to enhance our presence in the Bloomington market through the combination of our existing franchise in Bloomington with the United Commerce franchise of nearly 4,000 customers and 750 shareholders.We sincerely thank all of our clients for giving us the opportunity to serve them as a trusted advisor within our banking, insurance, investments, and trust lines of business.” The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.15 per share which will be payable on August 20, 2013 to shareholders of record as of August 10, 2013. Balance Sheet Highlights Total assets for the Company totaled $2.011 billion at June 30, 2013, an increase of $31.6 million compared with March 31, 2013.The increase during second quarter of 2013 was attributable to growth in the Company’s loan portfolio. June 30, 2013 loans outstanding increased by $49.1 million, or approximately 16% on an annualized basis, compared with March 31, 2013, and increased $98.7 million, or 9%, compared to June 30, 2012 total loans outstanding. The increase in loans was broad based across all categories of loans and throughout the Company’s market area. End of Period Loan Balances 06/30/13 03/31/13 06/30/12 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ -2- Non-performing assets totaled $10.2 million at June 30, 2013 compared to $11.7 million of non-performing assets at March 31, 2013 and $17.7 million at June 30, 2012.Non-performing assets represented 0.51% of total assets at June 30, 2013 compared to 0.59% of total assets at March 31, 2013, and compared to 0.91% at June 30, 2012.Non-performing loans totaled $8.6 million at June 30, 2013 compared to $9.9 million at March 31, 2013 and compared to $13.5 million of non-performing loans at June 30, 2012.Non-performing loans represented 0.69% of total loans at June 30, 2013 compared with 0.83% of total outstanding loans at March 31, 2013 and 1.18% of total loans outstanding at June 30, 2012. Non-performing Assets (dollars in thousands) 06/30/13 03/31/13 06/30/12 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) 94 - 99 Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ Restructured Loans $ $ $ The Company’s allowance for loan losses totaled $15.3 million at June 30, 2013 representing a decline of $471,000, or 12% on an annualized basis, from March 31, 2013 and a decline of $429,000, or 3%, from June 30, 2012.The allowance for loan losses represented 1.23% of period-end loans at June 30, 2013 compared with 1.31% of period-end loans at March 31, 2013 and 1.37% of period-end loans at June 30, 2012.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.The Company held a discount on acquired loans of $2.8 million as of June 30, 2013, $3.1 million at March 31, 2013 and $4.7 million at June 30, 2012. Total deposits decreased $18.0 million or 4% on an annualized basis, as of June 30, 2013 compared with March 31, 2013 total deposits and increased by approximately $38.7 million or 2% compared with June 30, 2012. End of Period Deposit Balances 06/30/13 03/31/13 06/30/12 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ -3- Results of Operations Highlights – Quarter ended June 30, 2013 Net income for the quarter ended June 30, 2013 totaled $6,532,000 or $0.52 per share, an increase of $723,000 or 12% from the first quarter of 2013 net income of $5,809,000 or $0.46 per share, and an increase of $565,000, or 9%, from the second quarter of 2012 net income of $5,967,000 or $0.47 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended June 30, 2013 Quarter Ended March 31, 2013 Quarter Ended June 30, 2012 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and Other Short-term Investments $ $
